Citation Nr: 0602712	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to direct service connection for a right knee 
disability based upon a reopened claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from February 1947 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Initially, service connection for a 
right knee disability had been denied by a final rating 
action dated in March 1990.  In December 2004, the Board 
reopened and remanded the claim for further development, 
which has now been completed.  

This reopened claim has been adjudicated solely on the basis 
of the appellant's repeated contentions that the claimed 
right knee disability was directly incurred in service.  In 
the Appellant's Post-Remand Brief of December 2005, the 
representative cited to the provisions of 38 C.F.R. 
§ 3.310(a), thereby raising for the first time the issue of 
possible entitlement to secondary service connection under 
that regulation.  Since this matter, which has never been 
raised by the appellant himself, has not been addressed by 
the RO, it is referred back to the RO for further development 
or other appropriate further action.  


FINDINGS OF FACT

1.  In December 2004, the Board reopened the previously 
denied claim seeking service connection for a right knee 
disability.  

2.  A chronic right knee disability was not present in 
service or for many years afterward.  

3.  The appellant's current right knee disability is 
unrelated to service.  


CONCLUSION OF LAW

Entitlement to service connection on a direct basis for a 
right knee disability is not established based upon the 
current, reopened claim.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO or the Appeals Management Center 
(AMC) dated July 10 and August 16, 2002, and December 21, 
2004.  In the latter letter, the RO specifically informed the 
appellant of the current status of his claim, and of what the 
evidence must show in order to support the claim.  The 
appellant was also asked to inform the RO of any additional 
evidence or information which he thought would support his 
claim, so that the RO could attempt to obtain this additional 
evidence for him.  Moreover, since the veteran was informed 
of the evidence that would be pertinent to his claim and 
requested to submit such evidence or provide the information 
necessary to enable the RO to obtain such evidence, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
Moreover, in the December 2004 letter from the AMC, the 
appellant was actually requested to submit any medical 
records relevant to the present claim which were in his 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, extensive VA and private medical records have been 
obtained in connection with the current appeal, and a 
comprehensive medical opinion concerning the medical question 
presented by this appeal has also been obtained.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in October 2002.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the reopened 
claim was last adjudicated in June 2005 after the final VCAA 
letter was issued in December 2004 without substantive 
response from the appellant or his representative.  There is 
no indication or reason to believe that the ultimate decision 
of the RO on the merits of this claim would have been 
different had initial adjudication been preceded by complete 
VCAA notification and development.  In sum, the Board is 
satisfied that the RO properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and Pelegrini.  Any remaining 
procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's reopened claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant was born in August 1929, and he is currently 76 
years old.  Service connection has been established for 
diabetes, rated 20 percent disabling from October 2000; and 
for the residuals of a fracture of the right fibula and a 
right inguinal herniorrhaphy scar, both noncompensably rated 
from the date of the appellant's initial claim in February 
1990.  

The appellant contends that he injured his right knee in 
service when he was hit by a car in 1963.  The service 
medical records dating from his initial enlistment in 1947 
are negative for any relevant complaints or clinical findings 
until January 4, 1964, when the appellant was struck by a 
car.  The relevant service medical records indicate that the 
appellant sustained a simple, closed fracture of middle third 
of the right fibula, which was surgically repaired without 
complications; and the appellant was returned to full flying 
duty on February 19, 1964.  The relevant service medical 
records make no reference to a right knee injury at this 
time, and X-ray studies of the right leg taken in February 
1964 disclosed no evidence of arthritis in the right knee.  

In July 1964, the appellant was seen after his left knee was 
clipped by a baseball.  There were no significant clinical or 
X-ray findings reported at this time.  When the appellant was 
examined in September 1966 in connection with his retirement 
from active service, it was noted that he reported injuring 
the right knee in a baseball game in July 1964; however, no 
complications or sequelae from this injury were found at this 
time.  The clinical evaluation of the right knee was normal 
on this examination, and it was specifically reported that 
there was normal strength and motion in both knees.  

On February 2, 1982, the appellant slipped on a slick spot on 
the floor in a grocery store and twisted his right knee.  He 
was hospitalized at a private medical facility in April 1982 
, where an arthrogram confirmed the presence of a torn right 
lateral meniscus, which was surgically excised at this time.  
The relevant private medical records reflect no prior knee 
problems and no evidence of arthritis in the right knee at 
this time.  

Subsequent private medical evidence reflected a later right 
knee injury in July 1989, at which time X-ray films disclosed 
degenerative arthritis in the right knee joint.  At least one 
of the appellant's treating private physicians at this time 
offered his impression that this incident did not initiate 
but rather aggravated the right knee arthritis found at this 
time, but this physician made no mention of (and was 
presumably ignorant of) the earlier postservice right knee 
injury in 1982.  According to the appellant's VA medical 
records, he subsequently underwent a total right knee 
replacement in September 2002.  

In May 2005, the entire claims file, consisting of two 
volumes of historical material including the service medical 
records and postservice private and VA medical records, was 
reviewed by a VA medical expert, who concluded that there was 
no evidence to suggest that any right knee injury in service 
resulted in the subsequent degenerative arthritis and total 
right knee replacement, which was most likely attributable to 
the postservice 1982 right knee injury and surgery.  

The Board accepts the May 2005 VA medical opinion as the most 
recent, comprehensive, and probative medical evidence 
concerning the medical question presented by this appeal.  
The current evidentiary record reflects no competent medical 
evidence which convincingly rebuts the medical conclusions 
set forth by the VA medical expert in May 2005.  Thus, the 
appellant's current right knee disability is not shown to be 
etiologically related to any incident in service.  
Accordingly, this appeal will be denied.  


ORDER

Direct service connection for a right knee disability based 
upon a reopened claim is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


